In an action against a labor union and others to enjoin picketing and other acts and conduct, and to recover damages, the appeal is from an order granting respondents’ motion to change the place of trial from Queens County to Kings County on the ground that appellant and the respondent union maintain their respective principal offices in Kings County. (Civ. Prac. Act, § 187, subd. 1; Rules Civ. Prac., rule 146.) Order reversed, with $10 costs and disbursements, and motion denied. One of the persons who has been named in the action as a defendant is the treasurer of the union, and he has been named in his individual capacity as well as in his capacity as such officer. He is a resident of Queens County. Although it is not disputed that he was not personally engaged in the picketing and other acts of which appellant complains in the complaint, it has not been shown that there is no merit to appellant’s contention that, in accordance with appropriate allegations in the complaint, he is responsible for these acts as a member of the union who consented to their commission. Under the circumstances it may not be said that he was named as a defendant solely in order to support the laying of the venue in the county in which he resides. The venue having been laid in the county in which one of the parties resides, the motion was not properly granted. (Cf. Abbott Bread Co. v. Schlansky, 242 App. Div. 774; Sedutto v. Heffernan, N. Y. L. J., Aug. 19, 1957, p. 5, col. 1.) Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur. [8 Misc 2d 457.]